DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains over 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings 9A, 9B, and 9C are objected to because numeral styled labels are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 9, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-5, and 9 recite “wherein the one or more processors further operate to one or more of the following:” and further end each claim with an “and/or” phrase.  The specification discloses in Para [0091] “In one or more embodiments, one or more of the computers, CPUs, processors, etc. discussed herein may be used to process, control, update, emphasize, and/or change one or more of the imaging modalities, and/or process the related techniques, functions or methods, or may process the electrical signals as discussed above”. This can be interpreted as the processor being capable of performing each of the functions or methods disclosed.  However, Para [0051] discloses “one or more methods or processes of the present disclosure may include one or more of the following steps:” and further lists some of the steps claimed therefore it is unclear what steps are required for the processor to perform and the scope of the claims is unclear.  For examination purposes it is interpreted only one operation step for each claim is required to be performed by the processor.
Claims 13 and 15-16 recite “The method of […], further comprising one or more of the following:” and further end each claim with an “and/or” phrase.  The specification discloses in Para [0051] discloses “one or more methods or processes of the present disclosure may include one or more of the following steps:” and further lists some of the steps claimed.  The specification discloses many steps may be performed therefore it is unclear what steps are required and the scope of the claims is unclear.  For examination purposes it is interpreted only one method step for each claim is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-15, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stigall (US 20140275996 A1).
Regarding claims 1, 12, and 22, Stigall discloses Claim 1:  An image processing apparatus comprising (Para [0061] – “The image co-registration reconstruction method and apparatus described herein”):, Claim 12:  A method for controlling, viewing and/or updating one or more imaging modalities in a display, the method comprising (Para [0061] – “The image co-registration reconstruction method and apparatus described herein”, Para [0044] – “The co-registered displayed graphical image allows an operator to make a more informed diagnosis”):, Claim 22:  A non-transitory computer-readable storage medium storing at least one program for causing a computer to execute a method for controlling, viewing and/or updating one or more imaging modalities in a display, the method comprising (Para [0105] – “The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier (e.g., in a non-transitory computer-readable medium) for execution by, or to control the operation of, data processing apparatus (e.g., a programmable processor, a computer, or multiple computers)”, Para [0061] – “The image co-registration reconstruction method and apparatus described herein”, Para [0044] – “The co-registered displayed graphical image allows an operator to make a more informed diagnosis”):
Claim 1 only: one or more processors that operate to (Para [0105] – “The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier (e.g., in a non-transitory computer-readable medium) for execution by, or to control the operation of, data processing apparatus (e.g., a programmable processor, a computer, or multiple computers)”):
Mirroring limitations of claims 1, 12, and 22:
obtain an angiography image of an object (Para [0043] – “During step 163 an angiographic image is formed of the blood vessel segment…By way of example, in an exemplary embodiment, the angiographic image itself is displayed”);
obtain an intravascular image at an acquisition location that is within at least a portion of the object (Para [0043] – “During step 162, the imaging catheter is pulled back either manually or automatically through a blood vessel segment, and a sequence of circumferential cross-sectional IVUS image frames is acquired/created”), wherein the angiography image is obtained before the obtaining of the intravascular image, after the obtaining of the intravascular image, or simultaneously with the obtaining of the intravascular image (Para [0084] – “The imaging assembly 1200 produces ultrasound energy and receives echoes from which real time ultrasound images of a thin section of the blood vessel are produced.”, As shown in Fig. 22 imaging assembly 1200 is part of the IVUS catheter 1000, Para [0088] – “As discussed above, angiography uses a combination of x-ray imaging, typically fluoroscopy, and injected radiopaque contrasts to identify the structure of the vasculature. The real time image of the vasculature is typically displayed on a monitor during the intravascular procedure so that the technician or physician can watch the manipulation of the guidewire or catheter in real time”);
determine the acquisition location of the intravascular image in the object within the angiography image (Para [0005] – “By co-locating a radiopaque label with the image collector of an imaging catheter, it is easier to identify the exact location of the image collector and to correlate a given image with a specific location within the vasculature”, Para [0093] – “If the label is identifiable, the system proceeds to output a vascular image, such as an angiogram, showing the location of the intravascular image”);
determine an in-plane orientation of the intravascular image based on the intravascular image and the angiography image (Para [0048] – “The side branches are potentially used as fiduciary points for axial, circumferential and even radial orientation of the IVUS information, with respect to an angiographic base image, which also contains side branch information”); and
register the intravascular image to the angiography image based on the determined acquisition location and the determined in-plane orientation (Para [0063] – “Sidebranches 250 are used, for example, to align and co-register the two different images”, as cited above side branches are used for orientation information, Para [0043] – “During step 166, the angiographic image and the information obtained from the imaging catheter during the pullback are aligned/correlated using the fiduciary point locating information. Thereafter, during step 168 the cross-sectional IVUS images are displayed on a graphical display in association with a two- or three-dimensional graphical representation of the imaged vessel”).

Regarding Claims 2 and 13, Stigall further discloses wherein the one or more processors further operate to one or more of the following (Para [0105] discloses a processor to perform the subject matter of the disclosure): [claim 4], further comprising one or more of the following: [claim 15]
co-register the obtained angiography image and the obtained intravascular image (Para [0059] – “Having described an illustrative way to co-register angiographic and IVUS images for graphically representing a three-dimensional image of a vessel”); 
[only claim 13: co-registering the obtained angiography image and an obtained Optical Coherence Tomography (OCT) or Intravascular Ultrasound (IVUS) image (Para [0059] – “Having described an illustrative way to co-register angiographic and IVUS images for graphically representing a three-dimensional image of a vessel”);]
determine whether a Percutaneous Coronary Intervention (PCI) is needed for the object; 
in a case where it is determined that the object needs the PCI, perform the PCI, obtain one or more additional angiography and/or intravascular images, and perform the determining of the acquisition location, the determining of the in-plane orientation, and the registering for the one or more additional angiography and/or intravascular images, or, in a case where it is determined that the object does not need the PCI, save the images; 
in a case where the PCI is to be performed, plan the PCI; 
in a case where the PCI is performed, assess or evaluate procedural success of the PCI; 
evaluate the physiology of the object; and/or 
in a case where the object is a vessel or blood vessel, evaluate the physiology of the vessel and/or a lesion of the vessel.
Regarding claims 3 and 14, Stigall further discloses wherein the object is a blood vessel (Para [0043] – “During step 162, the imaging catheter is pulled back either manually or automatically through a blood vessel segment, and a sequence of circumferential cross-sectional IVUS image frames is acquired/created. During step 163 an angiographic image is formed of the blood vessel segment”), and the acquisition location is a region that is diseased and/or is a region that a physician(s), clinician(s) or other user(s) of the apparatus is/are considering for further assessment (Para [0040] – “A Gray scale IVUS cross-sectional image 115 demonstrates a cross-sectional view of the lumen 135 and atherosclerotic plaque that surrounds the lumen”).
Regarding claims 4 and 15, Stigall further discloses wherein the one or more processors further operate to one or more of the following (Para [0105] discloses a processor to perform the subject matter of the disclosure): [claim 4], further comprising one or more of the following: [claim 15]
co-register the obtained angiography image and an obtained one or more Optical Coherence Tomography (OCT) or Intravascular Ultrasound (IVUS) images or frames (Para [0059] – “Having described an illustrative way to co-register angiographic and IVUS images for graphically representing a three-dimensional image of a vessel”); 
obtain information from the one or more OCT or IVUS images or frames of one or more of the following: a plaque type and its location, a lumen shape and/or size, and one or more side branches of the object, wherein the object is a blood vessel; 
determine the in-plane orientation of each OCT or IVUS frame using information of a curvature, the one or more side branches, and the lumen size based on information from both the one or more OCT or IVUS images or frames and the angiography image or images; 
construct or reconstruct a three-dimensional (3D) structure of the object (Para [0042] – “Co-registering cross-sectional IVUS with three-dimensional images of the type depicted in FIG. 6 a allows for a three-dimensional volumetric map of either gray scale images or colorized tissue characterization (tissue composition) images”); and/or 
use the constructed or reconstructed 3D structure for one or more of visualization, Percutaneous Coronary Intervention (PCI) planning, PCI performance, and physiological assessment.
Regarding claims 6 and 17, Stigall further discloses wherein the one or more processors further operate to one or more of the following (Para [0105] discloses a processor to perform the subject matter of the disclosure): [claim 6], further comprising one or more of the following: [claim 17]
display an image for each of multiple imaging modalities on a display, wherein the multiple imaging modalities include two or more of the following: a tomography image; an Optical Coherence Tomography (OCT) image; a fluorescence image; a near-infrared fluorescence (NIRAF) image; a near-infrared fluorescence (NIRAF) in a predetermined view, a carpet view, and/or an indicator view; a three-dimensional (3D) rendering; a 3D rendering of a vessel; a 3D rendering of a vessel in a half-pipe view or display; a 3D rendering of the object; a lumen profile; a lumen diameter display; a longitudinal view; computer tomography (CT); Magnetic Resonance Imaging (MRI); Intravascular Ultrasound (IVUS); an X-ray image or view; and an angiography view (Fig. 23 shows a display with two images from two different modalities, IVUS and angiography, Para [0090] – “A simple display using the described method is shown in FIG. 23, where the white box indicates the location of the left-hand intravascular image as defined by locating the radiopaque label (not shown in angiogram)”); 
display an image for each of multiple imaging modalities on a display, wherein the multiple imaging modalities include three or more of the following: a tomography image; an Optical Coherence Tomography (OCT) image; a fluorescence image; a near-infrared fluorescence (NIRAF) image; a near-infrared fluorescence (NIRAF) in a predetermined view, a carpet view, and/or an indicator view; a three-dimensional (3D) rendering; a 3D rendering of a vessel; a 3D rendering of a vessel in a half-pipe view or display; a 3D rendering of the object; a lumen profile; a lumen diameter display; a longitudinal view; computer tomography (CT); Magnetic Resonance Imaging (MRI); Intravascular Ultrasound (IVUS); an X-ray image or review; and an angiography view; and/or
change or update the displays for each of the multiple imaging modalities based on the in-plane orientation information and/or based on a request to update or change the in-plane orientation.
Regarding claim 9, Stigall further discloses further comprising a touch screen (Para [0101] – “An image may be displayed using an I/O 4540, 4370, or 4710, which may include a monitor. Any I/O may include a keyboard, mouse or touch screen to communicate with any of processor”), wherein the one or more processors further operate to one or more of the following: 
detect a selected region of interest (Para [0066] – “The user picks the proximal and distal point on the vessel which define a region of interest (for example a possible area of vulnerability), and the data obtained in this area is displayed with the bar graph 285”)), via an input received through or with the touch screen (Para [0101] – “In some embodiments, a user interacts with a visual interface and puts in parameters or makes a selection. Input from a user (e.g., parameters or a selection) are received by a processor in an electronic device such as, for example, host workstation 4330, server 4130, or computer 4490. The selection can be rendered into a visible display. In some embodiments, an operator uses host workstation 4330, computer 4490, or terminal 4670 to control system 4000 or to receive images. An image may be displayed using an I/O 4540, 4370, or 4710, which may include a monitor. Any I/O may include a keyboard, mouse or touch screen to communicate with any of processor”);
detect an input update request via a single press/touch and drag with a finger or tool of a user over an area of the touch screen to change or update one or more of the views or images; 
detect an input update request via two simultaneous touch points made on the at least one imaging modality view or image and redraw the image of the at least one imaging modality such that a control bar or tool having two handles defines the redrawn image where both of the two handles align near or on an arc of the redrawn image based on the two touch points, and calculate and update the new orientation/position of the at least one imaging modality image or view based upon a release of the two touch points; and/or 
detect two simultaneous touch points, made by fingers or tools of the user, made on the at least one imaging modality showing a tomographic image or an Optical Coherence Tomography (OCT) image, where the fingers or the tools are held in place, and the two touch points are swept around the tomographic image or the OCT image in a circular motion that moves a rotational control bar displayed on the at least one imaging modality, and calculate and update the new orientation/position of the at least one imaging modality image or view based upon a release of the two touch points.
Regarding claims 10 and 20, Stigall further discloses wherein: 
the object is a blood vessel (Para [0043] – “During step 162, the imaging catheter is pulled back either manually or automatically through a blood vessel segment, and a sequence of circumferential cross-sectional IVUS image frames is acquired/created. During step 163 an angiographic image is formed of the blood vessel segment”), and 
the one or more processors operate to determine the in-plane orientation of the intravascular image with respect to a blood vessel in the intravascular image (Para [0048] – “The side branches are potentially used as fiduciary points for axial, circumferential and even radial orientation of the IVUS information, with respect to an angiographic base image, which also contains side branch information”, Para [0105] discloses a processor to perform the subject matter of the disclosure).
Regarding claims 11 and 21, Stigall further discloses [ Claim 11: wherein the one or more processors operate to] (Para [0105] discloses a processor to perform the subject matter of the disclosure) determine the in- plane orientation of the intravascular image with respect to a pullback direction at the determined acquisition location (Para [0048] – “The side branches are potentially used as fiduciary points for axial, circumferential and even radial orientation of the IVUS information, with respect to an angiographic base image, which also contains side branch information”, Para [0042] – “Fiduciary points are selected when the imaging catheter is at one or more locations, and by combining this information with pullback speed information, a location vs. time (or circumferential cross-sectional image slice) path is determined for the imaging probe mounted upon the catheter”, location vs time would provide a direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 20140275996 A1) as applied to claims 4 and 15 above, and further in view of Krimsky (US 20180235713 A1).
Regarding Claims 5 and 16, Stigall discloses all the elements of the claimed invention as cited in Claims 4 and 15.
Conversely Stigall does not teach wherein the one or more processors further operate to one or more of the following: [claim 5], further comprising one or more of the following: [claim 16]
determine OCT or IVUS frame orientation relative to a co-registration path using side branch location information relative to a main branch or predetermined branch of the blood vessel; 
display an option to perform the construction or reconstruction of the 3D structure on a display of the device; 
display buttons, choices or options to perform the in-plane orientation determination automatically or manually; 
in a case where a manual in-plane orientation determination is selected, receive an input rotation angle that is used to place the OCT or IVUS frame on the co-registration path or co- registration path plane, and receive an input OCT or IVUS frame number to change the display to the input OCT or IVUS frame for performance of the in-plane orientation determination; and/or 
in a case where an automatic in-plane orientation determination is selected, perform the in-plane orientation determination automatically based on the intravascular image and the angiography image.
However Krimsky discloses wherein the one or more processors further operate to one or more of the following (Para [0056] – “As noted hereinbelow, steps S324-S336 describe image processing that may be performed by application 81 at various times during the procedure after additional CBCT image data is received”, Para [0068] – “Application 81 may, when executed by processor 404, cause display 406 to present user interface 416”): [claim 5], further comprising one or more of the following: [claim 16]
determine OCT or IVUS frame orientation relative to a co-registration path using side branch location information relative to a main branch or predetermined branch of the blood vessel; 
display an option to perform the construction or reconstruction of the 3D structure on a display of the device (Para [0030] – “Additionally, as will be described in further detail below, the methods and systems may provide the clinician with the ability to update the 3D model at a time of the clinician's choosing”, Para [0057] – “if additional image data has been received, application 81, at step S324, displays a comparison of the additional image data, the original image data received at step S302, the 3D model, and/or the current position of EM sensor 94… The application may then await input from the clinician to approve usage of the additional image data at step S326. If the clinician approves the additional image data, processing proceeds to step S328. Alternatively, if the clinician does not approve the additional image data, processing skips to step S338”, step S328 is to update [reconstruct] the 3D model, therefore the displayed comparison is a displayed option to perform reconstruction); 
display buttons, choices or options to perform the in-plane orientation determination automatically or manually; 
in a case where a manual in-plane orientation determination is selected, receive an input rotation angle that is used to place the OCT or IVUS frame on the co-registration path or co- registration path plane, and receive an input OCT or IVUS frame number to change the display to the input OCT or IVUS frame for performance of the in-plane orientation determination; and/or 
in a case where an automatic in-plane orientation determination is selected, perform the in-plane orientation determination automatically based on the intravascular image and the angiography image.
Krimsky is an analogous art considering it is in the field of reconstructing a 3D model of a luminal network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stigall to incorporate the option to reconstruct of Krimsky to achieve the same results. One would have motivation to combine because it provides the user time to determine if the most recent images are in condition to be used in a reconstructed 3D model.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 20140275996 A1) as applied to claims 1 and 12 above, and further in view of Merritt (US 20160157787 A1).
Regarding Claims 7 and 18, Stigall discloses all the elements of the claimed invention as cited in Claims 1 and 12.
Conversely Stigall does not teach wherein the one or more processors further operate to one or more of the following: [claim 7], further comprising one or more of the following: [claim 18]
receive information for an interventional device to be used for a Percutaneous Coronary Intervention (PCI); and/or 
in a case where the interventional device is a stent, perform one or more of: detecting stent expansion or underexpansion, detecting stent apposition or malapposition, performing co- registration, performing imaging, displaying a notification regarding the detected stent expansion or underexpansion, and displaying a notification regarding the detected stent apposition or malapposition.
However, Merritt discloses wherein the one or more processors further operate to one or more of the following (Para [0039] – “In some embodiments, the computing device 172 includes a processor, random access memory, and a storage medium”): [claim 7], further comprising one or more of the following: [claim 18]
receive information for an interventional device to be used for a Percutaneous Coronary Intervention (PCI) (Para [0002] – “The present disclosure relates generally to the assessment of vessels for percutaneous coronary intervention (PCI) planning”, Para [0047] – “The computing device 172 can also receive a user input selecting a particular stent”); and/or 
in a case where the interventional device is a stent, perform one or more of: detecting stent expansion or underexpansion, detecting stent apposition or malapposition, performing co- registration, performing imaging, displaying a notification regarding the detected stent expansion or underexpansion, and displaying a notification regarding the detected stent apposition or malapposition.
Merritt is an analogous art considering it is in the field of co-registering angiography data with intravascular data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stigall to incorporate the receiving of information for an interventional device of Merritt to achieve the same results. One would have motivation to combine because it “can permit a clinician to plan a percutaneous coronary intervention tailored to the specific lesion characteristics of the patient” (Merritt – Para [0025]).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall (US 20140275996 A1) as applied to claims 1 and 12 above, and further in view of Randles (US 20180174490 A1).
Regarding Claims 8 and 19, Stigall discloses all the elements of the claimed invention as cited in Claims 1 and 12.
Conversely Stigall does not teach wherein the one or more processors further operate to one or more of the following: [claim 8], further comprising one or more of the following: [claim 19]
employ information on a two-dimensional (2D) and/or three-dimensional (3D) structure or structures for the object to create or construct/reconstruct a computational fluid dynamics (CFD) model or result for the object; 
use 2D or 3D results and/or 2D or 3D structure(s) and calculate fractional flow reserve (FFR) and/or instantaneous wave-free ratio (iFR); 
employ CFD to calculate one or more pressures and to have or obtain the FFR and/or the iFR; 
calculate the FFR and provide information on treatment option(s) for the treatment of stenosis and/or another medical condition; 
use the FFR and/or the iFR in real-time; 
calculate pressure(s) and include a lamp parameter/circuit analog model; 
include or use an Optical Coherence Tomography (OCT) or Intravascular Ultrasound (IVUS) images or frames FFR method that uses anatomic information; and/or 
the anatomic information includes at least a volume of a vessel.
However, Randles discloses wherein the one or more processors further operate to one or more of the following (Para [0039] – “For the method 100 and other processes and methods disclosed herein, the flowchart shows functionality and operation of one possible implementation of the present embodiments. In this regard, each block may represent a module, a segment, or a portion of program code, which includes one or more instructions executable by a processor”): [claim 8], further comprising one or more of the following: [claim 19]
employ information on a two-dimensional (2D) and/or three-dimensional (3D) structure or structures for the object to create or construct/reconstruct a computational fluid dynamics (CFD) model or result for the object (Para [0008] – “The method may further comprise generating a three-dimensional wall shear stress (WSS) map for the biological vessel by applying a computational fluid dynamics (CFD) simulation to the three-dimensional reconstruction of the biological vessel”); 
use 2D or 3D results and/or 2D or 3D structure(s) and calculate fractional flow reserve (FFR) and/or instantaneous wave-free ratio (iFR) (Para [0048] – “In some embodiments, computational fluid dynamic (CFD) simulations may further be performed to generate a three-dimensional wall shear stress (WSS) map, an/or to generate a range of macroscopic quantities such as FFR”); 
employ CFD to calculate one or more pressures and to have or obtain the FFR and/or the iFR (Para [0048] – “In some embodiments, computational fluid dynamic (CFD) simulations may further be performed to generate a three-dimensional wall shear stress (WSS) map, an/or to generate a range of macroscopic quantities such as FFR, velocity, pressure; 
calculate the FFR and provide information on treatment option(s) for the treatment of stenosis and/or another medical condition (Para [0049] – “Once these parameters are clarified, simulations of interventional methods and clinical decision making can be made, such as opting for best interventional treatment (e.g., coronary artery bypass grafting, balloon, stent), and choosing an interventional treatment and testing the treatment in the patient specific 3D WSS map”); 
use the FFR and/or the iFR in real-time; 
calculate pressure(s) and include a lamp parameter/circuit analog model; 
include or use an Optical Coherence Tomography (OCT) or Intravascular Ultrasound (IVUS) images or frames FFR method that uses anatomic information; and/or 
the anatomic information includes at least a volume of a vessel.
Randles is an analogous art considering it is in the field of modeling blood vessels.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stigall to incorporate the CFD model and FFR calculations of Randles to achieve the same results. One would have motivation to combine because it “The systems and methods described herein meet a clinical need for on-site, point-of-care diagnostic and prognostic determinations using a 3D geometric computational analysis tool to enhance clinical decision making by way of evaluating fluid dynamics, such as arterial fluid dynamics and hemodynamics” (Randles – Para [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793